FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-5039
                 _____________________________

DEXTER J. CAMPBELL,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  ___________________________

On appeal from the Circuit Court for Escambia County.
Darlene Dickey, Judge.

                        August 30, 2018
PER CURIAM.

     Dexter Campbell was arrested and, on March 13, 2014, pled
guilty to two drug-related charges, receiving three years of
probation. After the second allegation that Campbell violated the
terms of his probation by committing a new law offense, he was
found guilty, and the trial court revoked his probation. On
October 20, 2016, the trial court sentenced Campbell to two years
in prison and, after conferring with Campbell’s attorney, credited
him with 117 days served. This appeal arises out of a dispute as
to how many days of jail-time credit Campbell is entitled to.

     Following his judgment and sentence, Campbell filed a direct
appeal. Campbell later filed a motion with the trial court to
correct sentencing error pursuant to Florida Rule of Criminal
Procedure 3.800(b)(2), which permits motions while an appeal is
pending. First, Campbell’s motion requested credit for time he
spent in jail outside of Florida. Second, Campbell argued that he
was entitled to credit from November 23, 2015, until December 4,
2015, the time he asserts he spent in jail in Escambia County
following the arrest that led to his first alleged violation of
probation. The trial court denied both claims, and Campbell
disputes only these two rulings in his direct appeal.

     We affirm the trial court’s ruling on the first claim without
further comment. Regarding the second claim, the trial court
concluded that Campbell was not entitled to credit for time
served because this jail time was not related to the offense that
led to the revocation of his probation. Campbell argues that he is
entitled to all time served in jail following his initial sentencing,
and the State agrees. We affirm as to the second claim, and write
to explain why the record on appeal does not permit us to
evaluate the arguments put forth by Campbell and the State.

     Although the State agrees that Campbell is entitled to time
served in jail between November 23, 2015, and December 4, 2015,
it does not appear he was in jail. To support his assertion that he
was arrested on November 23, 2015, Campbell points to the
following warrant for his arrest:

    NEW ARREST–Violation of Condition (5) of the Order of
    Probation, by failing to live without violating any law by
    being arrested for the criminal offense of Battery-Touch
    or Strike on November 23, 2015, in Escambia County,
    FL, and as grounds for belief that the offender violated
    his probation, Officer Samantha Howell states that the
    offender was arrested on December 3, 2015, for the said
    offense by Escambia County Sheriff Deputy Cory Caves,
    as told to Officer Samantha Howell by Arrest Report
    Number ECSO15ARR021140.

     This language indicates that Campbell was arrested on
December 3rd, although the first half could be interpreted to
suggest that he was indeed arrested on November 23rd. The
language of this warrant was taken verbatim from an affidavit
written by Officer Howell. The same day Officer Howell wrote the
affidavit, she also completed a violation report, which states, in
pertinent part, the following:


                                 2
    On November 23, 2015, in Escambia County, Florida,
    Escambia Sheriff’s Office Deputy Cory Caves reported to
    a disturbance at the area of Patricia Drive and Cerny
    Road. . . . Deputy Caves attempted to make contact with
    the defendant at his home on Saufley Field Road. The
    defendant was not at home. On December 3, 2015, the
    defendant was arrested.

     With the additional context of this violation report, it is clear
that Campbell was not arrested for this incident until December
3, 2015. If other documents show that Campbell was in jail
during this period, he failed to include them in the record before
us, which is his burden. See Anderson v. N. Port Servs. of Fla.,
LLC, 151 So. 3d 29, 30 (Fla. 1st DCA 2014). Because there is no
evidentiary basis to support the assertions by Campbell and the
State, we affirm without reviewing the trial court’s reasoning.
See Dade Cty. Sch. Bd. v. Radio Station WQBA, 731 So. 2d 638,
644 (Fla. 1999) (affirming the trial court’s order based on
different reasoning).

    AFFIRMED.

ROBERTS, ROWE, and WINOKUR, JJ., concur.
               _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Andy Thomas, Public Defender, and Joel Arnold, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Amanda D. Stokes,
Assistant Attorney General, and Jennifer J. Moore, Assistant
Attorney General, Tallahassee, for Appellee.




                                  3